Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kok et al (5,078,916).
Kok et al disclose a detergent composition comprising internal olefin sulfonates having from 8 to 26 carbon atoms and may comprise at least one other surface active agent such as anionic, nonionic, amphoteric or mixtures thereof. The concentrations of
said internal olefin sulfonate range from 5 to 60% and the other surfactant
concentrations are from 1 to 50% (col. 1, lines 58-63; and col. 2, lines 55-68). Kok et al teach that at least 25% and as high as 90% of the internal olefin sulfonate is a beta hydroxyl alkane sulfate (col. 4, lines 40-43; and claims 3-4). Kok et al
teach that the surfactants include nonionic surfactants such as condensations of
alkyl ethoxylates, where C8 to C18 alcohols are condensed with ethylene oxide and/or
propylene oxide from 3-12 moles (col. 3, lines 5-37) and alkyl sulfates having C8-C18 (col. 3, lines 10-20); enzymes, perfumes or control agents (col. 3, lines 60-64); and solubilizers such as ethanol, monopropylene glycol or polyethylene glycol (col. 4, lines 1-28). Specifically, foam control agents include fatty acid salts and enzymes include 
Example 11 shows C16 IOS at 16% with 16% DOBANOL 25-9; 8% C12-C18 fatty acid soap with 5% triethanol amine salt buffer; 4% monopropylene glycol; 2% enzyme; balance water with a pH of 9.
	As this reference teach all of the instantly required it is considered anticipatory.
8.	Claims 2, 5, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok et al (5,078,916) in view of Yoshikawa et al (2015/0202134).
Kok et al is relied upon as set forth above. Kok et al do not call out a specific alkali metal hydroxide buffer and its requisite proportions.
Yoshikawa et al disclose an internal sulfonate composition and cleaning
composition for laundry applications (0047) having 0.1 to 80% mass or more of internal
sulfonates having C16 and C18 at the C2 position in less than 28% (0048; 0055) but
discloses several exemplifications of C-5 or higher (see productions A-H). Additional ingredients such as pH adjusters include sodium hydroxide at 1 to 1.5 the molar amount of sodium hydroxide is incorporated into the cleansing composition (0044).
Therefore, one skilled in the art at the time the invention was made would have
been motivated to include sodium hydroxide a buffer utilized in IOS formulation for laundry application given teachings of said hydroxide component within the moles as suggested by Yoshikawa to the compositions of Kok et al. Kok et al invites the inclusion of buffering agents within IOS applications and Yoshikawa teaches a common pH adjuster within molar amounts as claimed, in the absence of a showing to the contrary, one skilled would expect similar results and similar benefits.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an 

With further respect to the mass ratio of components A/B, it is found obvious
that the ingredients overlap, where one skill in the art could optimize the mass ratio to
encompass the claimed requirements since optimization is held with the level of
ordinary skill in the art and since range of components A and B overlap. Yoshikawa et al teach that the C16 and C18 mass ratio is from 75/25 to 100/0 (abstract). One skilled in the art would have been able to determine the optimum ratio as claimed and applied to the compositions of Kok et al given the teachings of Yoshikawa and given that said ratio aids in foam quality for various applications (0018-0019).
“The normal desire of scientists or artisans to improve upon what is already generally
known provides the motivation to determine where in a disclosed set of percentage
ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65
USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck &
Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989); Inre Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir.
1990); and In re Geisler, 116 F.3d 1465, 43 USPQa2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761